Order Supreme Court, New York County (Shirley Werner Kornreich, J.), entered December 21, 2011, which ordered plaintiff, pending arbitra*411tion, to pay the base rent that had been in effect during the first renewal term, plus escalation and real estate taxes, unanimously affirmed, with costs.
The parties’ lease states that the fair market rent for the second renewal term shall be determined by arbitration if the parties cannot agree. The parties could not agree on fair market rent, and plaintiff tenant commenced this action seeking, inter aha, a Yellowstone injunction and a declaration that it is not in default of the lease. Upon staying the action pending arbitration, the motion court appropriately ordered plaintiff to pay the base rent that was in effect during the previous lease term plus escalation and real estate taxes (see Andejo Corp. v South St. Seaport Ltd. Partnership, 35 AD3d 174 [1st Dept 2006]). Should plaintiff prevail in the arbitration, defendant shall be required to refund or offset any overcharge. Concur—Tom, J.P., Mazzarelli, Abdus-Salaam and Feinman, JJ.